UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7330


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LLOYD GEORGE MAXWELL,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:93-cr-00262-1)


Submitted:   July 14, 2010                 Decided:   August 5, 2010


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lloyd George Maxwell, Appellant Pro Se.     James L. Trump,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Lloyd   George      Maxwell        seeks    to    appeal     the   district

court’s orders denying his motions in his 28 U.S.C.A. § 2255

(West Supp. 2010) proceedings to amend his Fed. R. Civ. P. 60(b)

motion, and for reconsideration.                    The orders are not appealable

unless      a    circuit       justice    or   judge       issues     a    certificate     of

appealability.          28 U.S.C. § 2253(c)(1) (2006).                    A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard          by      demonstrating        that

reasonable        jurists        would    find       that     the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural        grounds,         the    prisoner      must

demonstrate        both    that     the    dispositive           procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the     record    and    conclude     that

Maxwell has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

further deny Maxwell’s motion to dismiss his original indictment

and his “Nunc Pro Tunc Fed. R. Civ. P. 15(c)(2) Supplemental

                                               2
Motion for Recall of Mandate to Amend his Rule 33 Motion and

Informal Brief.”        We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3